DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/444,456 filed 06/18/2019.

Information Disclosure Statement
The information disclosure statements filed 06/18/2019, 01/23/2020 and 08/31/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a ; An electronic device comprising: a display panel; a metal layer disposed on a surface of the display panel; a display driver integrated circuit (DDI) disposed on a surface of the metal layer; a bending part connecting the display panel to the DDI; and a cover member connected to the metal layer while covering the DDI, wherein the cover member comprises at least one conductive layer, wherein the metal layer and the cover member form a space in which the DDI is disposed, and wherein the bending part is connected to the DDI via a connection part in the space.
          Therefore, claim 1 and its dependent claims 2-9 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 10 with the allowable feature being; An electronic device comprising: a display panel; a metal layer disposed on a surface of the display panel and electrically connected to a ground terminal of the electronic device; and one or more wires electrically connected to the display panel, wherein the one or more wires comprise: a substrate layer electrically connected to a display driver integrated circuit (DDI) operating the display panel, and a conductive layer disposed on at least part of the substrate layer and at
least part of the metal layer while covering the DDI, wherein the conductive layer is electrically connected to the at least part of the metal layer.
          Therefore, claim 10 and its dependent claims 11-15 are allowed.

; An electronic device comprising: a display panel; a metal layer disposed on a surface of the display panel; a substrate layer disposed on a surface of the metal layer and electrically connected to the display panel; a bending part extending from one side of the display panel, surrounding one side of the metal layer, and being connected to the substrate layer via a first portion of the surface of the metal layer; a display driver integrated circuit (DDI) disposed on the first portion; and a cover member covering the DDI, wherein the cover member is electrically connected to the metal layer while being spaced from the DDI and the bending part.
           Therefore, claim 16 and its dependent claims 17-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847